Case 0:20-cv-61121-AHS Document 35 Entered on FLSD Docket 11/10/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-cv-61121-AHS

  CODY FITZPATRICK, et al.,

               Plaintiffs,
  v.


  VITAL PHARMACEUTICALS, INC.,
  d/b/a VPX Sports,

           Defendant.
  ___________________________________/

                                    NOTICE OF WITHDRAWAL

         PLEASE TAKE NOTICE that Defendant, Vital Pharmaceuticals, Inc., d/b/a VPX Sports,
  hereby withdraws its Motion to Dismiss for Lack of Personal Jurisdiction and Forum Non conveniens and
  Supporting Memorandum of Law (DE 34) intended for case No. 20-cv-24531 that was inadvertently filed
  in this matter on November 10, 2020.


         Dated: November 10, 2020.
                                                           Respectfully submitted,

                                                           s/Andrew R. Schindler
                                                           FBN 124845
                                                           aschindler@grsm.com


                                                           GORDON REES SCULLY
                                                           MANSUKHANI LLP
                                                           100 SE 2nd Street, Suite 3900
                                                           Miami, Florida 33131
                                                           Tel: (305) 428-5330
                                                           Attorneys for Defendant,
                                                           Vital Pharmaceuticals, Inc.




                                                      1
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:20-cv-61121-AHS Document 35 Entered on FLSD Docket 11/10/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE
            I hereby certify that a true and correct copy of the foregoing was filed on November 10,
  2020, with the Clerk by using the CM/ECF system, which will notify all counsel of record of this
  filing.


                                                           s/ Andrew Schindler
                                                           Andrew R. Schindler




                                                      2
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
